


Exhibit 10.1




Agreement and Amendment


Celanese Corporation, its Subsidiaries and its Affiliates (“Employer”), and
David N. Weidman, his/her heirs, executors, administrators, successors, and
assigns (“Executive”), agree that:


1.
Last Day of Employment (“Departure Date”). Executive is retiring and the last
day of employment with Celanese is: April 2, 2012.



2.
Non-competition/Non-solicitation. Executive acknowledges and recognizes the
highly competitive nature of the business of Employer. Without the express
written permission of Employer, for a period of two (2) years following the
Departure Date (the “Restricted Period”), Executive acknowledges and agrees that
he/she will not: (i) directly or indirectly solicit sales of like products
similar to those produced or sold by Employer; (ii) directly engage or become
employed in a function with like responsibilities as at Employer with, or serve
on the Board of Directors of, any business that competes with the business of
Employer, or has a direct conflict of interest with Employer, including but not
limited to: direct sales, marketing, or manufacturing, research and development
or product development for a producer of products similar to those produced or
licensed by Employer; or (iii) for a period of two (2) years from the Departure
Date, directly or indirectly solicit or hire employees of Employer for
employment. Provided however, that nothing in this provision shall restrict
Executive from owning solely as an investment, publicly traded securities of any
company which is engaged in the business of Employer, if Executive (i) is not a
controlling person of, or a member of a group which controls; and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of any such
company.



3.
Confidentiality. Executive agrees and recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of Employer or any of its subsidiaries, divisions or affiliates,
including, without limitation, all types of trade secrets, client lists or
information, Executive lists or information, information regarding product
development, marketing plans, management organization, operating policies or
manuals, performance results, business plans, financial records, or other
financial, commercial, business or technical information (collectively,
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used other than for the benefit of Employer at any time unless and
until such knowledge or information is in the public domain through no wrongful
act by Executive. Executive further agrees not to divulge to anyone (other than
Employer or any persons employed or designated by Employer), publish or make use
of any such Confidential Information without the prior written consent of
Employer, except by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency.



4.
Future Cooperation after Departure Date. After departure, Executive agrees to
make reasonable efforts to assist Employer including but not limited to:
assisting with transition duties, assisting with issues that arise after
departure of employment and assisting with the defense or prosecution of any
lawsuit or claim. This includes but is not limited to responding to telephone
calls, providing deposition testimony, attending hearings and testifying on
behalf of Employer. Employer will reimburse Executive for reasonable time and
expenses in connection with any future cooperation after the Departure Date.
Time and expenses can include loss of pay or using vacation time at a future
employer. Employer shall reimburse Executive within 30 days of remittance by
Executive to Employer of such time and expenses incurred, but in no event later
than the end of Executive's tax year following the tax year in which Executive
incurs such time and expenses and the amount of expenses eligible for
reimbursement hereunder during Executive's tax year will not affect the expenses
eligible for reimbursement in any other tax year.



5.
Consideration. Each separate installment under this Agreement and Amendment
(this “Agreement”) shall be treated as a separate payment for purposes of
determining whether such payment is subject to or exempt from compliance with
the requirements of Section 409A of the Internal Revenue Service Code. In


1

--------------------------------------------------------------------------------




consideration for signing this Agreement and compliance with the promises made
herein, Employer and Executive agree:


a.
Long Term Equity Awards. Employer will fulfill its obligations to Executive
pursuant to the terms of the outstanding equity award agreements (the “Equity
Agreements”). Employer and Executive agree that the specific equity awards for
which Executive is eligible are set forth on Exhibit A. Employer further agrees
that Executive's Equity Agreements are being amended as follows:

 
i.
Executive shall be entitled to receive a pro rata portion of all outstanding
time-vesting and performance-vesting Restricted Stock Units (RSUs), determined
by reference to the Departure Date, with the remaining portion being forfeited,
and with such pro rata portion to vest and settle as of the original vesting
dates, subject to any performance adjustments and hold requirements specified in
such awards, and

ii.
Executive shall be entitled to receive a pro rata portion of all outstanding and
unvested 2010 and 2011 stock option awards, and shall be entitled to exercise
stock options under such Equity Agreements from the applicable vesting date
through the stated award expiration date, subject to hold requirements specified
in such awards. The terms of all remaining stock option awards are unaffected by
this Agreement.



b.
Company Benefit Plans. Healthcare & dental coverage and all other normal company
programs (e.g. life insurance, LTD, 401K contributions, etc.) will continue
until the last day of the month in which Executive departs, according to their
current health & dental plan elections.



c.
Pension & Retiree Health Care Plan. If Executive is eligible, Employer will
fulfill its obligations according to the terms of the respective Plans.



d.
Voluntary Resignation. Executive agrees to voluntarily resign from Employer
effective on the Departure Date. Effective as of the close of business on such
Departure Date, Executive will resign from all positions he holds as a corporate
officer of Employer and subsidiaries and Affiliates (including without
limitation any positions as an officer, executive and/or director), and from all
positions held on behalf of Employer (e.g., external board memberships, joint
venture boards, internal committee positions).



e.
Return of Company Property. Executive will surrender to Employer on the
Departure Date, all company materials, including, if applicable, but not limited
to his/her company

car, laptop computer, phone, credit card, calling cards, etc. Executive will be
responsible for resolving any outstanding balances on the company credit card.


6.
No Consideration Absent Execution of this Agreement. Executive understands and
agrees that he/she would not receive the consideration specified in Paragraph
“5” above, except for the execution of this Agreement and the fulfillment of the
promises contained herein.



7.
General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Employer of and from
any and all claims, known and unknown, asserted and unasserted, Executive has or
may have against Employer as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:



•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;


2

--------------------------------------------------------------------------------




•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Workers Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Wall Street Reform Act of 2010 (Dodd-Frank);

•
The Family Medical Leave Act of 1993;

•
The Sarbanes-Oxley Act of 2002;

•
The Texas Civil Rights Act, as amended;

•
The Texas Minimum Wage Law, as amended;

•
Equal Pay Law for Texas, as amended;

•
Any other federal, state or local civil or human rights law, including but not
limited to any other local, state or federal law, regulation or ordinance in
Texas, or any law, regulation or ordinance of a foreign country, including but
not limited to the People's Republic of China, Federal Republic of Germany and
the United Kingdom;

•
Any public policy, contract, tort, or common law; or

•
Any claim for costs, fees, or other expenses including attorneys' fees incurred
in these matters.



8.
Affirmations. Executive affirms that he/she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), or a charge or complaint under the Wall Street Reform Act
of 2010 subject to the restriction, that if any such charge or complaint is
filed, Executive agrees not to violate the confidentiality provisions of this
Agreement and Executive further agrees and covenants that should he/she or any
other person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge or claim with the EEOC, the Securities and
Exchange Commission (“SEC”), any other governmental body, civil action, suit or
legal proceeding against Employer involving any matter occurring at any time in
the past, Executive will not seek or accept any personal relief (including, but
not limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.



Executive further affirms that he/she has reported all hours worked as of the
date of this Agreement and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
he/she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him/her, except as
provided in this Agreement. Executive furthermore affirms that he/she has no
known workplace injuries or occupational diseases.


9.
Governing Law and Interpretation. This Agreement shall be governed and conformed
in accordance with the laws of the state in which Executive was employed on the
Departure Date without regard to its conflict of laws provision. In the event
Executive or Employer breaches any provision of this Agreement, Executive and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



10.
Nonadmission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.



11.
Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, Employer, its
reputation, its business, and/or its directors, officers, managers. Likewise
Employer's senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his/ her
reputation and/or business.



12.
Injunctive Relief. Executive agrees and acknowledges that Employer will be
irreparably harmed by any


3

--------------------------------------------------------------------------------




breach, or threatened breach by him of this Agreement and that monetary damages
would be grossly inadequate. Accordingly, he agrees that in the event of a
breach, or threatened breach by him of this Agreement, Employer shall be
entitled to apply for immediate injunctive or other preliminary or equitable
relief, as appropriate, in addition to all other remedies at law or equity.


13.
Review Period. Executive is hereby advised that he/she has up to forty-five (45)
calendar days to review this Agreement and to consult with an attorney prior to
execution of this Agreement. Executive agrees that any modifications, material
or otherwise, made to this Agreement do not restart or affect in any manner the
original forty-five (45) calendar day consideration period.



14.
Revocation Period. In the event that Executive elects to sign and return to
Employer a copy of their Agreement, he/she has a period of seven (7) days (the
“Revocation Period”) following the date of such return to revoke this Agreement,
which revocation must be in writing and delivered to Employer within the
Revocation Period. This Agreement will not be effective or enforceable until the
expiration of the Revocation Period.



15.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.



16.
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of Employer to
Executive. Executive acknowledges that he/she has not relied on any
representations, promises, or agreements of any kind made to him/her in
connection with the decision to accept this Agreement, except for those set
forth in this Agreement. Notwithstanding the foregoing, it is expressly
understood and agreed that the Equity Agreements and the Long Term Incentive
Award Claw Back Agreement executed by Executive shall remain in full force and
effect, except as such Equity Agreements are modified and amended by this
Agreement.



17.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH “5” ABOVE, EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS HE/SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:


    


 
 
 
 
Celanese Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David N. Weidman
 
By:
/s/ Jacquelyn H. Wolf
 
David N. Weidman
 
 
Jacquelyn H. Wolf, Senior Vice President
 
 
 
 
 
 
 
Date:
3/27/12
 
 
Date:
3/27/12
 







       







4

--------------------------------------------------------------------------------








Exhibit A


2009 Performance-Based RSU and Time Vested RSUs
 
 
Vesting Period
Target Award
Prorated Amount
Timing of Payment
2009 Performance RSU Award: (1)
 
 
 
12/2/2009 - 9/30/2012
108,000
84,000
Oct. 2012
2009 Time Vested RSUs: (2)
 
 
 
10/1/2009 - 10/1/2012
14,400
12,000
Oct. 2012
 
 
 
 
2010 Performance-Based RSU and Time Vested RSUs (without Options)
Vesting Period
Target Award
Prorated Amount
Timing of Payment
2010 Performance RSU Award: (3)
 
 
 
12/1/2010 - 9/30/2013
96,600
42,934
Oct. 2013
 
 
 
 
2010 Stock Options
 
 
 
Grant Date
Options Granted
Prorated Amount
Exercisable until:
10/1/2010 - 10/1/2012
17,124
12,843
10/1/2017
10/1/2010 - 10/1/2013
17,124
8,562
10/1/2017
10/1/2010 - 10/1/2014
17,124
6,422
10/1/2017
 
 
 
 
2011 Performance-Based RSU
 
 
 
Vesting Period
Target Award
Prorated Amount
Timing of Payment
2011 Performance RSU Award: (3)
 
 
 
11/1/2011 - 10/31/2014
91,705
12,737
Nov. 2014
 
 
 
 



 
 
 
 
2011 Stock Options
 
 
 
Grant Date
Options Granted
Prorated Amount
Exercisable until:
10/1/2011 - 10/1/2012
23,457
11,729
10/1/2018
10/1/2011 - 10/1/2013
23,457
5,865
10/1/2018
10/1/2011 - 10/1/2014
23,457
3,910
10/1/2018
10/1/2011 - 10/1/2015
23,457
2,933
10/1/2018
 
 
 
 
Treatment of outstanding awards:
 
 
 
 
(1) 2009 PRSUs - pro rate on termination date and pay out on original vesting
date (October 2012, per agreement) as adjusted for performance
(2) 2009 Time RSUs - pro rate on termination date and pay out on original
vesting dates (per agreement)
(3) 2010 / 2011 PRSUs - pro rate on termination date and pay out on original
vesting date subject to holding requirement (per agreement)








5